942 A.2d 685 (2008)
2008 ME 39
James P. DAY et al.
v.
STATE TAX ASSESSOR.
Supreme Judicial Court of Maine.
Argued: October 24, 2007.
Decided: March 4, 2008.
Michael L. Sheehan, Esq. (orally), Jonathan G. Mermin, Esq., Preti, Flaherty, Beliveau & Pachios, LLP, Portland, ME, for James P. and Philomena T. Day and Gregory B. and Jayne D. Thornton.
G. Steven Rowe, Atty. Gen., Thomas A. Knowlton, Asst. Atty. Gen. (orally), Augusta, ME, for State Tax Assessor.
Panel: SAUFLEY, C.J., and ALEXANDER, LEVY, SILVER, MEAD, and GORMAN, JJ.
PER CURIAM.
[¶ 1] James P. and Philomena T. Day and Gregory B. and Jayne D. Thornton (taxpayers), some of whom are members of a New Hampshire limited liability company, appeal from a judgment of the Superior Court (Kennebec County, Marden, J.) affirming the decision of the State Tax Assessor to deny the taxpayers a credit, pursuant to 36 M.R.S.A. § 5217-A (Supp. 2002),[1] against their Maine individual income taxes for taxes the LLC paid to New Hampshire under that state's business profits tax.[2] The taxpayers argue that the court erred when it determined that plain readings of the relevant Maine and New Hampshire statutes support the decision of *686 the State Tax Assessor to deny the taxpayers a tax credit in Maine for business profits taxes paid to New Hampshire. Because the Court is evenly divided, we affirm the judgment. Hale v. Antoniou, 2003 ME 52, 820 A.2d 586.
The entry is:
Judgment affirmed.
NOTES
[1]  Title 36 M.R.S.A. § 5217-A has since been amended. P.L. 2003, ch. 391, § 9 (effective Sept. 13, 2003) and P.L. 2003, ch. 673, § JJ-4 (effective July 30, 2004) (codified at 36 M.R.S. § 5217-A (2007)).
[2]  See N.H. REV. STAT. ANN. § 77-A:2 (2003) (imposing tax "upon the taxable business profits of every business organization").